CHIEF JUSTICE TURNAGE
dissenting:
For the following three reasons, I respectfully dissent: 1) the highly unusual nature of D.G.D.’s past behaviors and practices, not all of *205which are described in the majority opinion; 2) the impossibility of guaranteeing that such behaviors and practices will not occur again and will not affect the minor child; and 3) the District Court’s responsibility to protect the best interests of the child.
I would affirm the court’s discretion in ordering supervised visitation while the child is at a particularly vulnerable stage of his development.